RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1053-20

A.A.,1

          Plaintiff,

v.

BERGEN CATHOLIC HIGH
SCHOOL (CHRISTIAN
BROTHERS), NEWARK
ARCHDIOCESE, BRIAN WALSH,
DAVID BELL, DOMINICK
("DONNIE") SPATARO,
TIMOTHY McELHINNEY,
and JACK McGOVERN,

          Defendants,

and

BERGEN CATHOLIC HIGH
SCHOOL (CHRISTIAN
BROTHERS), BRIAN WALSH,

1
  We use initials to protect A.A.'s identity. Although it was dismissed, the first
count of the complaint alleges sexual abuse of a minor. Initials would be
required to protect A.A. if this allegation had been made in a criminal or
municipal court proceeding, R. 1:38-3(c)(12), or in a Family Part matter, R.
1:38-3(d)(12). It is equally important to protect A.A. in this civil context.
and TIMOTHY McELHINNEY,

      Third Party Plaintiffs-
      Respondents,

and

JACK McGOVERN,

      Third Party Plaintiff,

v.

HAROUYAN ASATRIAN, a/k/a
HARRY ASATRIAN, DEANNA
SARKISIAN-ASATRIAN,
ANDREW T. MILTENBERG,
individually, and NESENOFF &
MILTENBERG, LLP,

      Third Party Defendants,

and

VARTAN ASATRIAN, a/k/a
MARTIN ASATRIAN, individually,
and ASATRIAN LAW GROUP,
LLC,

      Third Party Defendants-
      Appellants,

and

DOMINICK SPATARO,

      Third Party Plaintiff,


                                     A-1053-20
                                 2
v.

VARTAN ASATRIAN, personally
and in his capacity as the attorney
of record in this matter, and
ASATRIAN LAW GROUP, LLC,

      Third Party Defendants-
      Appellants,

and

DEANNA SARKISIAN-
ASATRIAN, HAROUYAN
ASATRIAN, ANDREW T.
MILTENBERG, personally and in
his capacity as the attorney of
record in the matter, DIANA R.
WARSHOW, personally and in her
capacity as the attorney of record in
the matter, NESENOFF &
MILTENBERG, LLP,

      Third Party Defendants,

and

DAVID BELL,

      Third Party Plaintiff-
      Respondent,

v.

VARTAN ASATRIAN, personally
and in his capacity as the attorney
of record in the matter, and
ASATRIAN LAW GROUP, LLC,

                                            A-1053-20
                                        3
      Third Party Defendants-
      Appellants,

and

DEANNA SARKISIAN-
ASATRIAN, HAROUYAN
ASATRIAN, ANDREW T.
MILTENBERG, personally and in
his capacity as the attorney of
record in the matter, DIANA R.
WARSHOW, personally and in her
capacity as the attorney of record in
the matter, NESENOFF &
MILTENBERG, LLP, DAVID
EISBROUCH, personally and in his
capacity as the attorney of record in
the matter, and EISBROUCH &
MARSH, LLC,

      Third Party Defendants.


            Submitted June 9, 2021 – Decided August 16, 2021

            Before Judges Alvarez and Sumners.

            On appeal from an interlocutory order of the Superior
            Court of New Jersey, Law Division, Bergen County,
            Docket No. L-1440-18.

            Donnelly Minter & Kelly, LLC, attorneys for
            appellants (Jason A. Meisner, of counsel and on the
            briefs; Joseph P. Fiteni, on the briefs).

            Tarter Krinsky & Drogin, LLP, attorneys for
            respondents Bergen Catholic High School, Brian

                                                                    A-1053-20
                                        4
            Walsh, and Timothy McElhinney (Anthony D.
            Dougherty, of counsel; Linda S. Roth, on the brief).

            Weiner Law Group, LLP, attorneys for respondent
            David Bell (Sean M. Pena, of counsel and on the brief).

PER CURIAM

      On December 17, 2020, we stayed a Law Division discovery order and

granted third-party defendants Martin Asatrian and the Asatrian Law Group,

LLC's request for leave to take an interlocutory appeal. R. 2:2-4. We now

reverse the discovery order and remand.

      For a five-month period in 2018, Asatrian and his firm represented

plaintiff A.A. in an action against defendants Bergen Catholic High School,

Newark Archdiocese, Brian Walsh, David Bell, Dominick Spataro, Timothy

McElhinney, and Jack McGovern. A.A. alleged, among other things, that his

high school wrestling coach, Bell, sent him inappropriate text messages. After

that time, A.A.'s representation was assumed by another law firm.

      Approximately six months later, Bell filed a third-party complaint naming

Asatrian and his firm as defendants, along with various other parties, asserting

causes of action which included malicious use of process. Bell anchored the

claims on statements Asatrian allegedly made during settlement discussions to




                                                                          A-1053-20
                                       5
the effect he knew A.A.'s claims were false, and knew that the lawsuit was

frivolous.

         On August 8, 2019, Asatrian's motion to dismiss the third-party complaint

was "denied without prejudice pending the completion of discovery ." A.A.'s

underlying lawsuit was then in the early stages of discovery.

         On May 22, 2020, Bell sought, through supplemental discovery demands,

Asatrian's "cell phone records, [including] a log of calls and text messages sent

and received, for the months of January, February, March, April, and May of

2018"—the months during which Asatrian had represented A.A.                 Asatrian

refused.

         Bell filed a motion to compel, and Asatrian cross-moved for a protective

order.     The issue was addressed on September 11, 2020, when the court

conducted a case management conference addressing this and other disputes.

The judge granted Bell's motion to compel and denied Asatrian's application ,

stating only the following:

                     But, again we're going to move on in this case
               since that's almost a real limited scope. I can
               understand the defense and why the concern is or the
               defense is the allegation that some of this was a pretext.
               But, we'll --- but then that's the purposes to why you
               want that record. But, again it needs to be limited and
               obviously the attorney[-]client privilege concerns
               content of discussions and that is protected.

                                                                              A-1053-20
                                           6
      On October 16, 2020, as part of another case management conference, the

court heard argument on Asatrian's reconsideration motion. During argument,

the court commented:

            [a] telephone call and text message log that details the
            existence of calls and text messages, including the time,
            date, sender and recipient but does not include the
            content of calls or text messages, as to protect any
            potentially privileged information. So it is a discrete
            issue as to when he may have made phone calls and to
            whom but has nothing to do with settlement discussions
            or any kind of potentially privileged information. So I
            want to know how that is subject to attorney-client
            privilege or any kind of confidentiality.

He denied reconsideration stating:

                   All right. The [c]ourt finds no reason to change
            its earlier order. That[] there's no error of fact or law
            here. Discovery is designed to find out or to lead to the
            truth or discoverable information. Here, it is quite
            discrete.     It has nothing to do with settlement
            discussions. The [c]ourt finds nothing here, in this
            request, concerning the content of any discussion or any
            attorney-client privileged material.

                    In fact, it is tailored to be discrete. It is to
            produce telephone records from January[] 2018 to
            May[] 2018, as to calls and messages that have been
            logged and from that discrete period of time, the time,
            the date, the sender and the recipient. Anyone who has
            . . . had a cell phone will know that that information is
            readily available and easily discerned, especially when
            we're talking about a few short months.


                                                                        A-1053-20
                                       7
             And we also know that if you've ever looked at a
      telephone record, that it has nothing to do with
      settlement discussions or the contents of what occurred
      in those calls but may go to the existence of testimony
      that has already been given or will be given by the party
      in this case.

            As such, the motion for reconsideration is denied
      and I will enter [Bell's counsel's] order on discovery
      with the protections that I have previously put in place,
      that no attorney-client privileged material shall be
      revealed nor any . . . content of discussions at all will
      be revealed unless the party so waives it.

            The attorney-client privilege is not the attorney's
      but it is the client's. However, the attorney is a
      defendant in here but I assume that the client would not
      be waiving it either and[,] certainly, nothing in this
      order will be construed as to reveal any discussions
      concerning settlement or attorney-client privileged
      material but only for the discrete matters that I have just
      indicated.

On appeal, Asatrian raises the following points:

      POINT I
      THE TRIAL COURT ERRED IN PERMITTING
      DISCOVERY OF MARTIN ASATRIAN'S CELL
      PHONE RECORDS AND DENYING MARTIN
      ASATRIAN AN APPROPRIATE PROTECTIVE
      ORDER.

      POINT II
      NEW JERSEY JURISPRUDENCE AND N.J.R.E. 408
      DICTATE        THAT        SETTLEMENT
      COMMUNICATIONS     SHOULD    NOT      BE
      DISCOVERABLE.


                                                                    A-1053-20
                                  8
      We review the judge's discovery decision employing an abuse of

discretion standard. C.A. ex rel. Applegrad v. Bentolila, 219 N.J. 449, 459

(2014). An abuse of discretion "arises when a decision 'is made without a

rational explanation, inexplicably departed from established policies, or rested

on an impermissible basis.'" Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571

(2002) (quoting Achacoso-Sanchez v. I.N.S., 779 F.2d 1260, 1265 (7th

Cir.1985)). Issues regarding questions of law are decided de novo. Barlyn v.

Dow, 436 N.J. Super. 161, 170 (App. Div. 2014). Because we view this decision

to have been based on a mistaken understanding of the law, we conclude it was

a mistaken exercise of the judge's discretion.

      First, it is not clear why the third-party complaint is being prosecuted at

the same time as the underlying lawsuit, as A.A.'s case has yet to be resolved.

Even if Bell's claim is true that Asatrian disparaged A.A.'s causes of action, that

does not mean they have been proven to lack merit. This arguably harassing

discovery is being pursued on the third-party complaint when it may itself be

found to be frivolous, if A.A.'s complaint, or some portion of it, is ultimately

deemed meritorious. To sue for malicious prosecution when the "prosecution"

is not over—including the timing of any appeals—is premature.




                                                                             A-1053-20
                                        9
      We have searched the record on appeal and are not certain how Bell

supported the demand for Asatrian's telephone records.        Asatrian does not

dispute his initiation of settlement discussions with his adversaries.

Presumably, they too have records of text messages and phone calls with him

during which the discussions took place. Thus, it is a mystery as to why his cell

phone records are necessary if the mirror image of the information is already in

Bell's hands.

      Although pretrial discovery is broad, "the frequency or extent of . . .

discovery methods otherwise permitted may be limited by the court if it

determines the discovery sought is unreasonably . . . duplicative." Horizon Blue

Cross Blue Shield of N.J. v. State, 425 N.J. Super. 1, 29 (App. Div. 2012); see

also R. 4:10-2(g)(1).

      We assume the judge did not believe that access to the records violated

the prohibition found in N.J.R.E. 408 regarding evidence of settlement

negotiations. Yet the cell phone records would only be relevant to ultimately

obtain their content. At this stage, all that is known is that Bell is seeking the

phone records to substantiate calls made and text messages sent regarding

settlement, during which he is alleged to have made disparaging references to

A.A.'s claims. If in reality Bell seeks to document—although we cannot imagine


                                                                            A-1053-20
                                       10
how this would be accomplished without violating N.J.R.E. 408—Asatrian's

involvement in a purported civil conspiracy to pursue a baseless lawsuit against

Bell, it is unclear how a telephone and text message log from the attorney's

phone alone would advance that purpose. It could only advance the purpose if

it was the thin edge of the wedge to access content.

      In addition, Bell does not explain how his attorney and the other

defendants' counsel can continue their representation if they are averring they

are witnesses to the conversations that constitute the foundation for the frivolous

litigation claim. It is well-established that an attorney who is a witness in the

case cannot represent the parties. See RPC 3.7(a) (setting out the general rule

that "[a] lawyer shall not act as advocate at a trial in which the lawyer is likely

to be a necessary witness"). Unless Bell's attorney and the other defendants'

counsel intend to abandon their clients in the midst of the underlying litigation

brought by A.A. against defendants, it is yet another mystery as to how their

representation could continue.

      Finally, we observe that the judge failed to comply with Rule 1.7-4(a)

when he ordered Asatrian to comply with the discovery request. We have not

located an explanation of how or why, given the intrusive nature of the request,

he believed these records should be made available. Stating that the production


                                                                             A-1053-20
                                       11
would not be difficult is not equivalent to reasoned analysis regarding why it

was necessary. In the ordinary case, we would remand for him to set forth the

necessary findings of facts and rules of law he considered applicable to the

situation. See R. 1:7-4(a). But because limiting the order to a phone call or text

message log does not protect Asatrian from potential breaches of the attorney-

client privilege, if the logs would include calls to A.A., his parents, or witnesses,

or violation of the rule against disclosure of settlement negotiations, no point

would be served by a remand.

      For the judge to merely have stated that producing the cell phone record

log is unrelated to the content of settlement discussions, and therefore does not

violate the evidence rule's proscription, and does not violate the attorney-client

privilege, is specious.    Obviously, the information is meaningless if Bell's

counsel and the other defendants' attorneys are planning to do nothing with it.

If that is the case, there is no reason to compel production.

      The information is only important if it somehow opens the door to a

further breach of the attorney-client privilege, and a breach of N.J.R.E. 408, in

order to provide proof of the civil conspiracy Bell alleges occurred . If the

information was not being compelled with an eye to seeking content, there is no




                                                                               A-1053-20
                                        12
point to compelling production of the phone records—thus doing nothing more

than harassing Asatrian.

      We do not defer to a trial court's disposition of discovery matters where

"the court has abused its discretion or its determination is based on a mistaken

understanding of the applicable law." Rivers v. LSC P'ship, 378 N.J. Super. 68,

80 (App. Div. 2005). That appears to have occurred here.

      Reversed.




                                                                          A-1053-20
                                      13